107 F.3d 865
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leslie DEVON, Plaintiff-Appellant,v.Ronald MOATS;  Sergeant Grove;  Officer Brewer, All ofRoxbury Correctional Institution;  Hearing OfficerDusing, Defendants-Appellees.
No. 96-7217.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 26, 1997.

Leslie Devon, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaint and his motion for reconsideration.  We have reviewed the record and the district court's opinion and orders and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Devon v. Moats, No. CA-95-3568-PJM (D. Md. June 25 & Aug. 12, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED